ON MOTION ROE REHEARING.
Per Curiam.
In addition to the facts stated in the foregoing decision, the record shows the following: “By stipulation, consent of counsel, and order of the judge it was agreed that the following (offered by respondent) should be considered as a part of the petition: ‘Upon motion of Commissioner Bagsdale, Chairman of the Committee on County Police, it was ordered that Mr. John B. Winn be placed temporarily in charge of the Bureau of Investigation in connection with the County Police Department, at a salary of $200.00 per month, the appointment to be effective as of January 1, 1934/” So, whether or not the decision.is correct so far as based upon the theory that the petition did not show that those employed in the bureau of investigation were members of the police force, it appears that the plaintiff was not regularly employed as a member of the police force to serve “during good behavior” under the terms of the civil-service act, but was employed only temporarily. Being so, he was not within the terms of this act.

Rehearing denied.


All the Justices concur, except Hutcheson, J., who dissents.